Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heikman et al., US 2010/0025730. 
Regarding claim 1, Heikman teaches (figs. 9A-9B and related text) device comprising: a substrate (10); a buffer layer (20) on the substrate; a barrier layer (22) on the buffer layer, a source (30) electrically coupled to the barrier layer (22); a gate (32) arranged on the barrier layer (22); a drain (31) electrically coupled to the barrier layer (22); and an electron concentration reduction structure (510, [0083]) arranged between the gate (22) and the drain (31, fig. 9B) and the electron concentration reduction structure (510) being at least one of the following: arranged in the barrier layer and arranged on the barrier layer ([0083] ions 500 are implanted in (22) to provide gate implant, hence on the barrier layer arranged on the barrier layer), wherein the electron concentration reduction structure is configured to at least one of the following: reduce electron concentration around the gate [0083], reduce electron concentration around an edge of the gate, reduce electron concentration; and wherein the electron concentration reduction structure comprises at least one of the following: an implantation portion arranged in the barrier layer between the gate and the drain (fig. 7C, where 500 is used to form 510).  

Regarding claim 3, Heikman teaches the electron concentration reduction structure (510) comprises the implantation portion arranged between the (32) and the drain (31) in the barrier layer (22); and wherein the implantation portion is structured by implantation of P dopants (Mg is the possible dopant, hence P [0083]).  
Regarding claim 4, Heikman teaches the electron concentration reduction structure (510) comprises the implantation portion arranged between the gate (32) and the drain (31) in the barrier layer (22); and wherein the implantation portion in the barrier layer comprises implantation of material to damage the barrier layer [0083]. 
Regarding claim 9, Heikman teaches the electron concentration reduction structure (510) comprises the additional portion arranged on the barrier layer (portion of 510 formed on the spacer, fig. 9B).
Regarding claim 10, Heikman teaches the additional portion is arranged on a top surface of the barrier layer and wherein the additional portion (portion of 510 on the spacer 23) is arranged adjacent a protective layer (73) arranged on the barrier layer (22).    
Regarding claim 11, Heikman teaches (figs. 9A-9B and related text) a process of forming a device comprising: providing a substrate (10); arranging a buffer layer (20) on the substrate (10); arranging a barrier layer (22) on the buffer layer, electrically coupling a source (30) to the barrier layer (22); arranging a gate (32) on the barrier layer (22); electrically coupling a drain (31) to the barrier layer; and forming an electron concentration reduction structure (510) between the gate (32) and the drain (31) and being at least one of the following: arranged in the barrier layer (22) and arranged on the barrier 
Regarding claim 12, Heikman teaches the electron concentration reduction structure (510) comprises at least one of the following: the implantation (500) portion arranged in the barrier layer (22) adjacent and between the gate (32) and the drain (31), the additional portion (portion formed on the spacer 23) arranged on the barrier layer (22) adjacent and between the gate and the drain (fig. 9A).  
Regarding claim 13, Heikman teaches the electron concentration reduction structure (510) comprises the implantation portion (500) arranged between the gate (32) and the drain (31) in the barrier layer (22); and wherein the implantation portion is structured by implantation of P dopants (Mg is the possible dopant, hence P [0083]).  
Regarding claim 14, Heikman teaches the electron concentration reduction structure comprises the implantation portion arranged between the gate and the drain in the barrier layer; and wherein the implantation portion in the barrier layer comprises implantation of material to damage the barrier layer [0083].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heikman in view of Hwang et al. US 2012/0112202.
 Regarding claim 5, Heikman teaches (figs. 9A-9B and related text) a device comprising: a substrate (10); a buffer layer (20) on the substrate; a barrier layer (22) on the buffer layer, a source (30) electrically coupled to the barrier layer (22); a gate (32) arranged on the barrier layer (22); a drain (31) electrically coupled to the barrier layer; and an electron concentration reduction structure (510) arranged adjacent and between the gate (32) and the drain (31) and the electron concentration reduction structure (510) being at least one of the following: arranged in the barrier layer (22) and arranged on the barrier layer ([0083] ions 500 are implanted in (22) to provide gate implant, hence arranged in the barrier layer and arranged on the barrier layer) wherein the electron concentration reduction structure is configured to at least one of the following: reduce electron concentration around the gate ([0083]), reduce electron concentration around an edge of the gate, reduce electron concentration.
Heikman does not explicitly teach the electron concentration reduction structure comprises an etched- regrown portion in the barrier layer.
Hwang teaches (figs. 1-4 and related text) an etched- regrown portion in the barrier layer (40, 42) in the barrier layer (38) in order to make a normally off enhancement mode high electron mobility transistor (HEMT, [0006]).
Heikman and Hwang are analogous art because they both are directed to semiconductor devices with metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Heikman with the specified features of Hwang because they are from the same field of endeavor.

Regarding claim 6, Heikman as modified by Hwang teaches the electron concentration reduction structure that comprises the etched-regrown portion (40, 42, Hwang) that comprises a first portion arranged in a recess (40) in the barrier layer (38) and a second portion of regrown material (42) located on the first portion (A2) arranged in the recess ([0038]).  
Regarding claim 7, Heikman does not explicitly teach the electron concentration reduction structure comprises the etched-regrown portion in the barrier layer.
Hwang teaches (figs. 1-4 and related text) an etched- regrown portion in the barrier layer (40, 42) in the barrier layer (38) in order to make a normally off enhancement mode high electron mobility transistor (HEMT, [0006]).
Heikman and Hwang are analogous art because they both are directed to semiconductor devices with metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Heikman with the specified features of Hwang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Heikman to include the etched- regrown portion in the barrier layer as taught by Hwang in order to make a normally off enhancement mode high electron mobility transistor (HEMT, [0006]).
Regarding claim 8, Heikman as modified by Hwang teaches the etched-regrown portion comprises a first portion arranged in a recess (40) in the barrier layer (38, Hwang) and a second portion of regrown material (42) located on the first portion arranged in the recess (40, figs. 3, Hwang).  

Hwang teaches (figs. 1-4 and related text) an etched- regrown portion in the barrier layer (40, 42) in the barrier layer (38) and a second portion of regrown material (42) located on the first portion arranged in the recess (40) in order to make a normally off enhancement mode high electron mobility transistor (HEMT, [0006]).
 Heikman and Hwang are analogous art because they both are directed to semiconductor devices with metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Heikman with the specified features of Hwang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Heikman to include the etched- regrown portion with the first and second portion in the barrier layer as taught by Hwang in order to make a normally off enhancement mode high electron mobility transistor (HEMT, [0006]).
 Regarding claim 16, Heikman does not explicitly teach the electron concentration reduction structure comprises a first portion arranged in a recess in the barrier layer and a second portion of regrown material located on the first portion arranged in the recess.
Hwang teaches the electron concentration reduction structure (40,42) comprises a first portion arranged in a recess (40) in the barrier layer (38) and a second portion of regrown material (42) located on the first portion arranged in the recess (40, figs. 1-4) in order to make a normally off enhancement mode high electron mobility transistor (HEMT, [0006]).

 Regarding claim 17, Heikman does not explicitly teach the electron concentration reduction structure is arranged in the barrier layer. 
Hwang teaches (figs. 1-4 and related text) an etched- regrown portion in the barrier layer (40, 42) in the barrier layer (38) in order to make a normally off enhancement mode high electron mobility transistor (HEMT, [0006]).
Heikman and Hwang are analogous art because they both are directed to semiconductor devices with metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Heikman with the specified features of Hwang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Heikman to include the etched- regrown portion in the barrier layer as taught by Hwang in order to make a normally off enhancement mode high electron mobility transistor (HEMT, [0006]). 
Regarding claim 18, Heikman as modified by Hwang teaches the electron concentration reduction structure (40, 42) comprises a selective recess (fig. 2, Hwang) in a top surface of the barrier layer (38, Hwang). 
Regarding claim 19, Heikman does not explicitly teach the electron concentration reduction structure comprises the additional portion arranged on the barrier layer and the additional portion is arranged adjacent a protective layer arranged on the barrier layer. 

Heikman and Hwang are analogous art because they both are directed to semiconductor devices with metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Heikman with the specified features of Hwang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Heikman to include the additional arranged on the barrier layer as taught by Hwang in order to make a normally off enhancement mode high electron mobility transistor (HEMT, [0006]). 
The combined process of Heikman as modified by Hwang would have the additional portion is arranged adjacent a protective layer (73, Heikman) arranged on the barrier layer (22, Heikman).
 Regarding claim 20, Heikman as modified by Hwang teaches the additional portion (42, Hwang) is arranged on a top surface of the barrier layer (38, Hwang) and wherein the additional portion comprises gallium nitride (GaN) ([0041], Hwang).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811